Memorandum. Judgment of conviction unanimously reversed on the law, complaint dismissed and fine remitted.
Defendant’s conduct did not rise to the level required by the statute, since the disturbance complained of was not public, but private in nature (see Penal Law, § 240.20; People v Chesnick, 302 NY 58; People v Hill, 60 Misc 2d 277; People v Reid, 180 Misc 289). While it is true that the offense of disorderly conduct can be committed inside an apartment *86house (People v Chesnick supra), only the occupants of the two apartments complained of the noise.
Concur: Groat, P. J., Pino and Rinaldi, JJ.